Name: Council Regulation (ECSC, EEC, Euratom) No 2330/91 of 30 July 1991 fixing the weightings applicable to the remuneration of officials posted in third countries
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  cooperation policy;  EU institutions and European civil service
 Date Published: nan

 2. 8 . 91 Official Journal of the European Communities No L 214/3 COUNCIL REGULATION (ECSC, EEC, EURATOM) No 2330/91 of 30 July 1991 fixing the weightings applicable to the remuneration of officials posted in third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the Euro ­ pean Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regu ­ lation (Euratom, ECSC, EEC) No 3736/90 (2), and in parti ­ cular Article 13 of Annex X thereto, Having regard to the proposal from the Commission, Whereas, to take account of changes in the cost of living in third countries, weightings applicable to the remunera ­ tion payable in the currency of the country of employ ­ ment to the officials posted in third countries should be fixed with effect from 1 January 1991 , HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 January 1991 , the weightings appli ­ cable to remuneration payable in the currency of the country of employment shall be fixed as shown in the Annex. The exchange rates for the payment of such remuneration shall be those used for implementation of the general budget of the European Communities during the month preceding the date referred to in the first paragraph . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1991 . For the Council The President W. KOK [') OJ No L 56, 4. 3 . 1968 , p. 1 . '2) Ol No L 360, 22 . 12. 1990, p. 1 . No L 214/4 Official Journal of the European Communities 2. 8 . 91 ANNEX Country of employment Weightings applicable with effect from the 1 January 1991 Mali 98,6400000 Malta 70,9300000 Mauritania 109,5700000 Mauritius 52,9600000 Mexico 44,3100000 Morocco 59,9900000 Mozambique 10,9900000 Namibia 67,6700000 Netherlands Antilles 94,6800000 New Caledonia 140,9400000 Niger 103,9500000 Nigeria 51,4300000 Norway 140,3100000 Pakistan 32,8600000 Papua New Guinea 74,9300000 Peru 183,0600000 Philippines 56,6700000 Poland 17,7400000 Republic of Cape Verde 87,5500000 Rwanda 57,9300000 Sao Tome and Principe (*) 0,0000000 Saudi Arabia 59,1600000 Senegal 115,6200000 Seychelles 147,9700000 Sierra Leone 57,4000000 Solomon Islands 63,5700000 Somalia 9,6700000 South Korea 84,1700000 Sudan 187,5500000 Surinam 117,6700000 Swaziland 43,8100000 Sweden 123,7100000 Switzerland 136,9000000 Syria 147,1800000 Tanzania 28,4700000 Thailand 47,3600000 Togo 100,4600000 Tonga 88,7500000 Trinidad and Tobago 69,9600000 Tunisia 47,0900000 Turkey 54,1300000 Uganda 69,4400000 United States of America (New York) 81,1200000 United States of America (Washington) 76,7200000 Uruguay 38,2000000 USSR 103,4400000 Vanuatu 72,3400000 Venezuela 43,3000000 Western Samoa 60,1400000 Yugoslavia 71,5400000 Zaire 31,3200000 Zambia 44,6200000 Zimbabwe 38,5700000 Country of employment Weightings applicable with effect from the 1 January 1991 Algeria 59,3000000 Angola 81,1300000 Antigua and Barbuda 79,0200000 Argentina 94,2700000 Australia 89,1000000 Austria 112,3400000 Bahamas 86,9700000 Bangladesh 43,2200000 Barbados 77,2300000 Belize 77,6100000 Benin 88,7500000 Botswana 51,6300000 Brazil 28,3500000 Burkina Faso 86,5900000 Burundi 62,4700000 Cameroon 109,4900000 Canada 76,8400000 Central African Republic 148,8100000 Chad 144,4300000 Chile 38,8200000 China 45,1600000 Comoros 135,0800000 Congo 129,0700000 Costa Rica 54,2800000 Cyprus 68,8800000 Djibouti 124,3900000 Dominican Republic 31,4700000 Egypt 47,4800000 Equatorial Guinea 120,6100000 Ethiopia 67,7300000 Fiji 51,9900000 Gabon 148,2400000 Gambia 62,2600000 Ghana 33,8300000 Grenada 80,5400000 Guinea 33,0900000 Guinea Bissau 30,7500000 Guyana 8,8500000 Haiti 70,4000000 Hong Kong 153,8800000 Hungary 60,6500000 India 27,5200000 Indonesia 62,4600000 Israel 75,0300000 Ivory Coast 128,3500000 Jamaica 49,5100000 Japan 142,0700000 Jordan 59,6700000 Kenya 47,2200000 Lebanon 25,2200000 Lesotho 52,6900000 Liberia 74,6300000 Madagascar 40,3600000 Malawi 60,9300000 (*) Not available .